Case 4:20-cv-04088-JSW Document 21 Filed 10/02/20 Page 1 of 4


                                                                      FILED
                                                            CLERK, U.S. DISTRICT COURT




                                                             OCT - 2 2020
                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                      RS
                                                            BY: ___________________ DEPUTY
Case 4:20-cv-04088-JSW Document 21 Filed 10/02/20 Page 2 of 4
Case 4:20-cv-04088-JSW Document 21 Filed 10/02/20 Page 3 of 4
Case 4:20-cv-04088-JSW Document 21 Filed 10/02/20 Page 4 of 4




                                               2:20-CV-09070-AB-PVCx



                                               2:20-CV-09079-AB-PVCx
